Citation Nr: 1541418	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hearing loss and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for left hip impairment.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an in initial rating in excess of 10 percent for left lower extremity sensory deficit and motor weakness.

6.  Entitlement to an in initial rating in excess of 10 percent for right lower extremity sensory deficit and motor weakness.

7.  Entitlement to a rating for a back disability in excess of 20 percent prior to March 23, 2014, and in excess of 40 percent thereafter.

8.  Entitlement to a rating for agoraphobia in excess of 30 percent prior to March 22, 2014, and in excess of 70 percent thereafter.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In July 2012 and April 2013, the RO issued rating decisions granting service connection for a right ankle disability, pseudofolliculitis, and headaches, which had previously been on appeal after being denied by the RO's January 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective dates assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2014, the Veteran raised the issue of whether he was unemployable due to his service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In June 2014, the RO increased the disability ratings for the back disability to 40 percent and agoraphobia to 70 percent.  As the increase did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for sinusitis has been recharacterized as service connection of a sinus disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

By the decision below, the previously denied claim for service connection for hearing loss is reopened.

The issues of entitlement to service connection for hearing loss and for a sinus disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision of June 2005, the RO denied the claim of service connection for hearing loss on the basis that the Veteran's hearing loss did not meet the criteria for a hearing loss disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

2.  The additional evidence since the RO's decision in June 2005 is not redundant or cumulative evidence previously considered and relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss.

3.  PTSD has not been shown during the pendency of the appeal.

4.  Prior to March 23, 2014, the Veteran's back disability manifested with forward flexion of the thoracolumbar spine to no worse than 35 degrees, considering pain and other factors; and ankylosis of the entire thoracolumbar spine, incapacitating episodes lasting at least 4 weeks due to intervertebral disc syndrome (IVDS), and neurologic abnormalities (other than sensory deficits, erectile dysfunction, and left hip impairment) have not been shown.

5.  Since March 23, 2014, the Veteran's back disability has manifested by ankylosis of the entire thoracolumbar spine; and unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes lasting at least 6 weeks due to IVDS, and neurologic abnormalities (other than sensory deficits, erectile dysfunction, and left hip impairment) have not been shown.

6.  During the pendency of the appeal, the Veteran has experienced left hip impairment, which manifested with flexion limited to 100 degrees, considering pain and other factors, due to his service-connected back disability.

7.  Left and right lower extremity sensory deficits and motor weakness manifested with mild impairment of the sciatic nerve.
 
8.  Prior to February 26, 2014, agoraphobia was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

9.  Since February 26, 2014, agoraphobia has been productive of productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

10.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The June 2005 RO decision, which denied the Veteran's claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f) (2015).

4.  The criteria for a rating for a back disability in excess of 20 percent prior to March 23, 2014, and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  Since January 30, 2009, the criteria for a separate 10 percent rating, but no higher, for left hip impairment have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.7, 4.71a, Diagnostic Code 5237-5252 (2015).

6.  The criteria for an initial rating in excess of 10 percent for sensory deficit and motor weakness of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 8620 (2015).

7.  The criteria for an initial rating in excess of 10 percent for sensory deficit and motor weakness of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 8620 (2015).

8.  The criteria for a rating in excess of 30 percent for agoraphobia prior to February 26, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).

9.  The criteria for a 70 percent rating, but no higher, for agoraphobia from February 26, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).

10.  The criteria for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  As to the claims for increase for sensory deficits and motor weakness of the lower extremities, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  As to the other claims, standard February 2009, July 2009, and December 2009 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided medical examinations in February 2009, December 2010, January 2012, December 2012, February 2013, and March 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met. 

Claim to Reopen: Hearing Loss

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In a decision of June 2005, the RO denied the claim of service connection for hearing loss on the basis that the Veteran's hearing loss did not meet the criteria for a hearing loss disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

The evidence of record at the time of the June 2005 rating decision included the Veteran's service treatment records, post-service treatment records, the Veteran's statements, and a VA audiological examination. 

The evidence added to the record since June 2005 includes a January 2011 VA audiological examination that shows that the Veteran's hearing loss meets the criteria for a disability for VA purposes.  The Board finds that this is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for hearing loss, namely the presence of a current disability.  Accordingly, reopening of the claim is in order.  The reopened claim is addressed further in the remand section.

Service Connection for PTSD

The Veteran seeks service connection for PTSD, which he relates to being hit in the head with a beer bottle at a bar during active duty.  See, e.g., Substantive Appeal (May 17, 2013).  He asserts that he has "been on the defensive" since the incident.  Id.

Initially, the Board notes that the Veteran may seek service connection for PTSD even though service connection currently now in effect for agoraphobia, which was previously diagnosed as an anxiety disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  

The evidence of record is replete with psychiatric treatment, but the Veteran has never been diagnosed with PTSD.

Examiner's consistently diagnosed an anxiety disorder or agoraphobia during psychiatric examinations in February 2009, January 2012, December 2012, and March 2014.  In December 2012 and March 2014, VA examiner's affirmatively found that the Veteran does not meet the criteria for PTSD. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.215(a); a link, established by medical evidence, between current symptoms and in-service stressor; and credible evidence supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

In the absence of medical evidence of PTSD at any time during the pendency of the appeal, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As the preponderance of the evidence is against the claim for service connection for PTSD; there is no doubt to be resolved; and service connection is not warranted.

Schedular Evaluation of Back Disability

The Veteran seeks a rating for a back disability in excess of 20 percent prior to March 23, 2014, and in excess of 40 percent thereafter.  The Veteran's back disability is currently rated under Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

On January 30, 2009, VA received the Veteran's claim for an increased rating.

A February 2009 VA examination report shows that the Veteran reported constant back pain with radiation to his extremities.  He reported that incapacitating episodes resulted in 3 days of physician-prescribed bedrest (October 2008, emergency room physician).  Physical examination revealed that thoracolumbar spine range of motion included forward flexion to 40 degrees, with objective evidence of pain at 40 degrees.  The joint function of the spine was additionally limited by pain, fatigue, and weakness after repetitive use.  The examiner reported sensory deficits and motor weakness in the lower extremities.  Strength testing was 4/5 bilaterally in the bilateral lower extremities, but reflexes were normal.  The examiner reported that there was no evidence of bowel, bladder, or erectile dysfunction.  

In December 2010, the Veteran reported tingling and numbness in both legs.

A December 2010 VA examination report shows that the Veteran described stiffness, fatigue, decreased motion, and constant back pain with radiation to his extremities.  He denied any incapacitating episodes in the past 12 months.  He reported that he cannot walk more than 50 feet in less than 5 minutes and that he cannot lift more than 5 pounds.  He denied bowel and bladder dysfunction, but reported erectile dysfunction and tingling, numbness, pain, and weakness in the extremities.  He denied abnormal sensation, anesthesia, and paralysis of the extremities.  The Veteran reported that his back and sensory disabilities cause difficulty with manual labor at home and that his job allows his to sit to avoid manual labor.  Physical examination revealed that thoracolumbar spine range of motion included forward flexion to 40 degrees, with objective evidence of pain at 40 degrees.  Forward flexion was limited to 35 degrees on repetitive use.  The joint function of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use.  The examiner reported that sensory deficits and motor weakness in the lower extremities resulted in constant aching in the back and lower extremities and reduced range of motion.  The examiner reported that the Veteran is unable to perform activities requiring repetitive bending, lifting or carrying and that he cannot engage in prolonged walking or standing.

A January 2012 VA examination report shows that left hip range of motion included flexion to 125 or more degrees, with objective evidence of pain at 100 degrees and no limitation of hip extension or abduction with no pain.  There was no functional loss and no additional limitation of motion with repetitive use testing.

The Veteran reported increased back pain in April, May, and August 2012; however, treatment records show that his spine was not ankylosed.  See, e.g., VA treatment records (August 22, 2012) (noting that range of motion was only limited).

A February 2013 VA examination report shows that the Veteran described low back pain and cramping, which worsened with movement.  He denied any incapacitating episodes in the past 12 months.  Physical examination revealed that thoracolumbar spine range of motion included forward flexion to 70 degrees, with objective evidence of pain at 70 degrees.  Forward flexion was limited to 65 degrees on repetitive use.  The joint function of the spine was limited by pain, and excess fatigability.  The examiner noted that there was no muscular atrophy and that left hip strength and sensory testing was normal.  The Veteran reported that the right lower extremity manifested with mild numbness and that the left lower extremity manifested with mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner concluded that there was mild radiculopathy of the lower extremities.  The examiner opined that the Veteran's left hip impairment was proximately due to his service-connected back disability.  The rationale was that the left hip symptoms are due to muscular spasm of the back radiating into the muscular area of the left hip.

A March 23, 2014, VA examination report shows that the Veteran was unable to complete range of motion testing due to ankylosis.  The examiner noted that there was no muscular atrophy and that left hip strength and sensory testing was normal.    The Veteran reported mild intermittent pain, paresthesias and/or dysesthesias, and numbness of the bilateral lower extremities.  The examiner concluded that there was mild radiculopathy of the lower extremities.  The examiner also reiterated that the Veteran's left hip impairment is due to the service-connected back disability.

Prior to March 23, 2014, the criteria for the next higher rating, a 40 percent, have not been met.  During this period of the appeal, at worst, forward flexion of the thoracolumbar spine was limited to 35 degrees even with consideration of painful motion, additional functional loss on repetitive use, and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is shown by the December 2010 VA examination report.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiners, which is still contemplated by the 20 percent rating already assigned.  Additionally, the evidence does not show that the back disability results in forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine, such as to warrant a higher rating.

Alternatively, the Veteran does not contend and the evidence does not suggest that the Veteran's back disability resulted in incapacitating episodes having a total duration of at least 4 weeks, such as to warrant a higher rating on the basis of IVDS.

Since March 23, 2014, the criteria for the next higher rating, 40 percent have been met.  During this period of the appeal, the Veteran suffered from favorable ankylosis of the entire thoracolumbar spine.  This is shown by the March 2014 VA examination report.  This examination report is the earliest evidence of ankylosis.  

The criteria for the next higher rating, a 50 percent, have not been met.  The record is absent any lay or medical evidence of unfavorable ankylosis of the entire thoracolumbar spine, that is, a condition in which the spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a, Note 5.  The Board finds that the current 40 percent rating, which is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine, explicitly contemplates the manifestations of the Veteran's back disability, namely forward flexion, at worst, to 30 degrees with pain throughout the range of motion.  Absent any evidence of that the spine is fixed in flexion or extension, the next higher rating, 50 percent, is not warranted, even considering functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.

Alternatively, the Veteran does not contend and the evidence does not suggest that his back disability resulted in incapacitating episodes having a total duration of at least 6 weeks, such as to warrant a higher rating on the basis of IVDS.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 20 percent prior to March 23, 2014, and in excess of 40 percent thereafter; there is no doubt to be resolved; and higher ratings are not warranted for those periods.  Moreover, the evidence supports a 40 percent rating, but no higher, from March 23, 2014, for the back disability.  It was during the VA examination that it was first factually ascertainable that the increase in severity had occurred for the Veteran's disability.  Thus, the staged rating as set forth is appropriate.

Separate Evaluation for Left Hip Impairment

The evidence also supports a separate rating for left hip impairment.

In February 2013 and March 2014, VA examiners opined that the Veteran's left hip impairment is due to his service-connected back disability.  During the pendency of the appeal, at worst, flexion of the left hip has been limited to 100 degrees and there has been no limitation of hip extension or abduction even with consideration of painful motion, additional functional loss on repetitive use, and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  This is shown by the January 2012 VA examination report.  Additionally, February 2013 and March 2014 VA examination reports show no muscular atrophy and that left hip strength and sensory testing was normal.

Disabilities of the hip and thigh are rated under Diagnostic Codes 5250 to 5255.  Diagnostic Code 5252 evaluates the hip on the basis of limitation of flexion.  A 10 percent rating is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a.  Diagnostic Codes 5250 to 5251 and 5253 to 5255 evaluate the hip on the basis of ankylosis, limitation of extension, impairment of abduction or rotation, flail joint, and impairment of the femur.  As such symptoms have not been shown during the pendency of the appeal, Diagnostic Codes 5250 to 5251 and 5253 to 5255 are not applicable.  

As flexion of the left hip has been limited, at worst, to 100 degrees, even considering painful motion and other factors, the criteria for a minimum compensable schedular rating under Diagnostic Code 5252, flexion limited to 45 degrees, have not been met at any time during the pendency of the appeal.  

However, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Accordingly, a minimum 10 percent rating for left hip impairment on the basis of painful limitation of flexion is warranted.  

The evidence of record shows complaints of left hip impairment throughout the pendency of the appeal.  As such, the 10 percent rating for left hip impairment is effective January 30, 2009, the day the Veteran filed his claim for increase for his back disability.  

A higher rating is not warranted based on limitation of motion, however, even with consideration of functional loss.  There was no additional functional impairment due to such factors as pain, weakness, fatigability, incoordination, or flare-up.  Additionally, there is no evidence that reflects range of motion findings or any other evidence that would warrant a higher rating.  Thus, the 10 percent rating adequately portrays the Veteran's functional loss due to pain and weakness in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Moreover, the Board has found no other Diagnostic Codes would provide higher or separate rating for the left hip impairment.

The Board notes that since the Veteran's left hip impairment is separate and distinct from his service-connected sensory deficits, a separate rating for left hip impairment does not result in improper pyramiding.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004).

In sum, a 10 percent rating, and no higher, for left hip impairment is warranted.


Schedular Evaluation of Sensory Deficits and Motor Weakness of the Lower Extremities

The Veteran seeks initial ratings in excess of 10 percent for sensory deficits and motor weakness of the left and right lower extremities, which are currently rated as neuritis under Diagnostic Code 8620.

Under Diagnostic Code 8620, mild incomplete paralysis warrants a 10 percent rating while moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent is warranted for complete paralysis of the sciatic nerve, which is characterized by dangling or drop foot, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124A (2015). 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Applying the rating criteria to the evidence above, the Board finds that an increased rating is not warranted at any time during the pendency of the appeal.

The Veteran has consistently reported mild tingling, numbness, pain, and weakness in the lower extremities.  A February 2009 VA examination report shows that strength testing was 4/5 bilaterally in the bilateral lower extremities but that reflexes were normal.  In February 2013 and March 2014, VA examiners concluded that the Veteran's sensory deficits and weakness of the lower extremities are productive of mild incomplete paralysis of the sciatic nerve.  

The Board agrees with the February 2013 and March 2014 VA examiners' opinions that the Veteran's sensory deficits and weakness of the lower extremities are productive of mild incomplete paralysis of the sciatic nerve.  The rationale is that aside from minimally abnormal muscle strength (4/5 bilaterally in the bilateral lower extremities) the Veteran's symptoms are exclusively sensory and there is no evidence of muscular atrophy.  Accordingly, the Board finds that the current 10 percent ratings are appropriate, and a preponderance of the evidence is against even higher ratings. 

Schedular Evaluation of Agoraphobia

The Veteran seeks a rating for agoraphobia in excess of 30 percent prior to March 22, 2014, and in excess of 70 percent thereafter.  

The Veteran's agoraphobia is currently rated as an anxiety disorder under Diagnostic Code 9413.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015).

Under Diagnostic Code 9413, the criteria for a 30 rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

On psychiatric examination in February 2009, the Veteran reported uncontrollable worry (about dying, finance, and family problems), irritability, fatigue, and sleep impairment.  He also reported that he has a bachelor's degree in communication and that he works as a DJ for a broadcasting company.  He reported that he gets along with his family and lives with his wife and five children.  He reported that he helps around the house with cleaning, doing laundry, doing vacuuming, and helping with children.  The examiner reported that he observed occasional panic and depressed feelings, but that he did not see any impairment of thought processes or ability to communicate; that there was no history or evidence of hallucinations, delusions, abnormal behaviors; that hygiene was good; and that the Veteran was oriented with person, place, and time.

In December 2010, the Veteran reported that he began to experience panic attacks, that he checks and rechecks his house before leaving, and that he avoids groups of people.  See Notice of Disagreement (December 22, 2012).

On VA psychiatric examination in January 2012, the Veteran reported no significant change in his social and occupational functioning since the last VA examination.   He reported that he continues to get along with his family and maintain friendships.  As to employment, he reported that he serves as office manager: responsible for overseeing office operations and managing commercials.  He described some conflict and mild irritation with one coworker and his supervisor.  The examiner noted anxiety, chronic sleep impairment, and mild memory loss.  The examiner opined that the Veteran's symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

On VA psychiatric examination in December 2012, the Veteran reported no significant change in his social and occupational functioning since the last VA examination.  The Veteran reported that his prescription drugs help control his irritability and worry.  The examiner noted anxiety and chronic sleep impairment.    The examiner opined that the Veteran's symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

A December 12, 2013, VA psychiatric treatment note shows that the Veteran reported that he was looking forward to work and visiting with family for the holidays and that he was sleeping very well.  The examiner noted that the Veteran was well groomed, orientated, that his mood was pretty good, that thought process, memory, attention, intelligence, and judgement were within normal limits.  He was assigned a GAF score of 60, which is indicative of moderate symptoms.

In February 2014, the Veteran reported that he was unable to secure or follow gainful employment due to his service-connected psychiatric and physical disabilities.  He reported that he has performed office work for 40 hours per week at a broadcasting company since May 2003, when he completed his bachelor's degree.  See Claim, TDIU (February 14, 2014).  He also reported that he avoids being around crowds because he is threatened that they will hurt him and that he experiences anxiety attacks.  See Statement (February 26, 2014).  

On VA psychiatric examination on March 23, 2014, the Veteran reported that his anxiety difficulties have increased since the last examination to include ongoing panic attacks that have significantly impacted all aspects of his life.  He explained that these symptoms have increased his irritability and impaired his interactions with his loved ones.  He reported that anxiety and panic occur when in public or doing things outside his routine.  The examiner noted depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, neglect of personal appearance and hygiene, disorientation to time or place.  The examiner also noted that the Veteran was very emotional during the interview and tearful at times.  The examiner opined that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity.

In consideration of this evidence, prior to February 26, 2014, the Veteran's psychiatric disorder was characterized by worry, occasional panic attacks, depressed mood, tendency to isolate, irritability, fatigue, sleep impairment, mild memory loss, and checking and rechecking the house on his way out the door.  The Board finds that these symptoms resulted, at worst, in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413.

The Board finds the next higher rating, a 50 percent, is not warranted at any time prior to February 26, 2014.  While the Veteran's panic attacks, depressed mood, mild memory loss, difficulty with coworkers, and tendency to check and recheck the house on his way out the door are similar to symptoms of panic attacks, impairment of memory, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals associated with a 50 percent rating, which contemplates occupational and social impairment with reduced reliability and productivity; a 70 percent rating, which contemplates occupational and social impairment, with deficiencies in most areas; and a 100 percent rating, which contemplates total occupational and social impairment.  Such impairment must be "due to" the symptoms listed for the 50, 70, and 100 percent rating levels, "or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, simply because the Veteran has issues with panic attacks, depressed mood, mild memory loss, his coworkers, and checking and rechecking the house on his way out the door and because the 50, 70, and 100 percent levels contemplate panic attacks, impairment of memory, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals does not mean his psychiatric disorder rises to the 50, 70, or 100 percent level.  

The Board finds, and the January 2012 and December 2012 VA examiners agree, that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for 50, 70, or 100 percent ratings. 

With regard to social functioning, the Veteran maintained positive relationships with his family and friends despite his occasional panic attacks, depressed mood, and irritability.  With respect to occupational functioning, the Veteran has remained gainfully employed throughout the pendency of the appeal despite his psychiatric symptoms.  The Board acknowledges that the Veteran's role was changed from DJ to office manager; however, the Veteran's role as office manager is by no means marginal.  He manages office activities as well as commercials.  Additionally, there is no evidence that the Veteran's symptoms manifested with reduced reliability and productivity.  As late as December 12, 2013, the Veteran reported that he was looking forward to work and visiting with family and that he was sleeping very well.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks at any time prior to February 26, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9413; Vazquez-Claudio, 713 F.3d at 114.

The Veteran's statement dated February 26, 2014, marked a turning point in the state of the Veteran's mental health.  Based on facts found, it was at this point that it became factually ascertainable that an increase in severity occurred.  From February 26, 2014, the Veteran's psychiatric disorder has manifested symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, neglect of personal appearance and hygiene, disorientation to time or place. 

The Board finds that these symptoms result, at worst, in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413.

The Board finds the next higher rating, 100 percent, is not warranted at any time after February 26, 2014.  The Veteran has had symptoms such as intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and disorientation to time or place; associated with a 100 percent rating, which contemplates total occupational and social impairment.  However, the Board finds, and the March 2014 VA examiner agrees, that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for a 100 percent rating.

Despite his severe symptomatology, the Veteran has remained employed fulltime throughout the pendency of the appeal.  As discussed above, his role was changed from DJ to office manager, but he still occupies an important position within the company.  His fulltime employment is evidence against total occupational impairment.  Additionally, there is little doubt that the Veteran's symptoms have impaired his interactions with his loved ones, but the fact that he still maintains relationships with loved ones is evidence against total social impairment.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is not productive of total occupational and social impairment from February 26, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9204; Vazquez-Claudio, 713 F.3d at 114.

In sum, the Board finds that a 70 percent rating, and no higher, for agoraphobia is warranted from February 26, 2014; but the preponderance of the evidence is against the claim for a rating in excess of 30 percent for agoraphobia prior to February 26, 2014; there is no doubt to be resolved; and an increased rating is not warranted.

Extraschedular Ratings

Consideration has been given regarding whether the schedular ratings are inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities. 

The Veteran's service-connected agoraphobia is manifested by signs and symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, neglect of personal appearance and hygiene, and disorientation to time or place.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9413.  In short, there is nothing exceptional or unusual about the Veteran's agoraphobia.  

The Veteran's service-connected back disability and associated left hip impairment and sensory deficits and motor weakness in the lower extremities result ankylosis of the thoracolumbar spine with pain, fatigue, weakness, and lack of endurance after repetitive use; tingling, numbness, pain, and weakness in the extremities; and pain and limitation of motion of the left hip.  The rating criteria for the spine, hip and thigh, and diseases of the peripheral nerves explicitly contemplate the Veteran's disability level and symptoms.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Entitlement to TDIU

The Veteran seeks a TDIU.  A TDIU rating is reserved for veterans who are unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2015).  In determining whether a TDIU is warranted, the central inquiry "is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  VA considers the veteran's education, special training, and previous work experience.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran possesses a bachelor's degree in communication and more than a decade of experience in broadcasting.  Critically, the Veteran has been employed fulltime at the same broadcasting company since May 2003.  As discussed above, the Veteran's role was changed from DJ to office manager to accommodate his disabilities.  Despite his accommodations, the Veteran performs important duties:  managing office activities and coordinating commercials.  The fact that he coordinates commercials is indicative of his employer's faith in his ability to perform, especially since running the right commercials in a timely manner is of the upmost importance to a broadcasting company.  With that said, the Veteran's service-connected disabilities result in serious functional impairment; however, the evidence demonstrates that the Veteran has maintained substantially gainful employment and that given his education and decade of specialized broadcasting experience he would likely be able to secure and maintain a similar, substantially gainful occupation with another broadcasting company.  For these reasons, the preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and a TDIU is not warranted.


ORDER

The claim of entitlement to service connection for hearing loss is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for PTSD is denied.

A rating for a back disability in excess of 20 percent prior to March 23, 2014, and in excess of 40 percent thereafter is denied.

A separate 10 percent rating for left hip impairment is granted effective January 30, 2009, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for left lower extremity sensory deficit and motor weakness is denied.

An initial rating in excess of 10 percent for right lower extremity sensory deficit and motor weakness is denied.

A rating for a rating in excess of 30 percent for agoraphobia prior to February 26, 2014, is denied.

A 70 percent rating, but no higher, for agoraphobia from February 26, 2014, is granted.

A TDIU is denied.

REMAND

Hearing Loss

The Veteran seeks service connection for hearing loss, which he relates to noise exposure during service.

Audiological examinations in May 2005 and December 2012 show that the Veteran's hearing loss does not meet the criteria for a disability for VA purposes.  However, a January 2011 VA audiological examination shows that the Veteran meets the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385 (2015).  State-licensed audiologists conducted all three examinations.

The December 2012 examiner acknowledged that the results of the January 2011 audiological examination are inconsistent with the May 2005 and December 2012 examinations; however, the examiner failed to address whether the results of the January 2011 examination were erroneous, or whether the Veteran's hearing loss manifested after the May 2005 examination and resolved before the December 2012 examination.  Accordingly, VA medical examination is needed to reconcile seemingly inconsistent medical evidence in the record.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); 38 C.F.R. § 4.2 (2015).  

A Sinus Disability

The Veteran seeks service connection for a sinus disability.  He reports that he has had sinus problems since he was hit between the eyes with a bottle during service--an event which has given rise to multiple service-connected disabilities, including headaches.  See, e.g., Statement (December 22, 2010).

Indeed, service treatment records show that the Veteran was seen multiple times for nasal congestion and headaches.  Post-service treatment records also show a history of sinus problems, including diagnoses of maxillary sinusitis and allergic rhinitis during the pendency of the appeal.  See, e.g., VA treatment record (September 16, 2009).  However, in December 2012, a VA examiner opined that "[t]here is no compelling objective evidence or history from the patient himself that indicates that he in fact has sinus infections or chronic sinusitis.  However, his history of multiple visits in service for nasal congestion/obstruction does suggest a diagnosis of chronic rhinitis which may be allergic or non-allergic in etiology. This disease process is sometimes erroneously labeled sinusitis by providers and frequently erroneously referred to as sinus congestion by the lay public."  

VA medical examination is needed to reconcile seemingly inconsistent diagnoses of sinusitis.  Wood, 520 F.3d 1345; 38 C.F.R. § 4.2.  Moreover, a medical opinion is needed to determine whether any sinus disability, to include sinusitis and rhinitis, is related to the Veteran's service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Upon remand, the AOJ must obtain complete VA treatment records from December 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from December 2013.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The examiner must review the entire claims file.   

The examiner is to determine whether the Veteran has a current hearing loss disability.  The examiner is to address whether the results of the January 2011 examination were erroneous, or whether the Veteran's hearing loss manifested after the May 2005 examination and resolved before the December 2012 examination.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss disability, including a hearing loss disability that manifested at any time after January 2010, is related to the Veteran's active service. 

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to diagnose any sinus disability, to include sinusitis and rhinitis, that the Veteran has suffered since July 2009.  The examiner is to address the December 2012 VA examiner's opinion that prior diagnoses of sinusitis were made in error.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current or former sinus disability is related to the Veteran's active service.

The examiner is to address the Veteran's contention that he has experienced sinus problems since he was hit in the head with a bottle during service. 

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


